Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alan M. Kagen on 2/9/2022.

The application has been amended as follows: 

Claim 1:	 Multifunctional surgical instrument for extension of laparotomic, laparoscopic, robotic and thoracotomic incisions, comprising a handle including and two straight articulated branchesconsisting of one upper branch and one lower branch, articulated branchesare connected to each other through a hubconsisting of one upper prong and one lower prong, wherein the lower straight branch extends to constitute the upper prong of the bite which, after an angle of approximately 130 degrees, becomes shaped as an L ribbon-like retractor, centrally fenestratedis thereby configured to spread apart cutaneous/subcutaneous corners of a surgical wherein the upper straight branch extends to constitute the lower prong of the bite which, too, after an angle of approximately 130 degrees at the same level as the angle of the upper prong, becomes shaped as a curved concave valve, that is configured to ensure protection of surrounding tissues and underlying organs in a peritoneal cavity, particularly electrically insulating coating.

Claims 2 - 3 and 5 are cancelled. 

Claim 4: 	Surgical instrument according to claim 1, wherein the upper prong of the bite, shaped as a ribbon-like flat lamina, immediately after its formation, divides into two arms of identical shape and length, which course parallel, creating among them the

Claim 7:	Surgical instrument according to claim 1, wherein all its components distal to the upper third of the handle are covered with lelectrically insulating coating, configured to avoid transmission and propagation of electricity produced by the electrosurgical knife during its use. 

Please add new claim 8.   “Surgical instrument according to claim 1, further comprising a toothed rack stopper.”


Examiner’s Note
Please note that the term “bite”, in the light of the Specification, is considered to have a meaning of “jaw” or “clamp” and pertains to medical devices configured to grasp and hold tissue. 
Please note that the term “approximately”, used in claim 1, will be defined as +/- 10% of the claimed value. 

Allowable Subject Matter
Claims 1, 4 and 6 - 8 are allowed.
Claims 1, 4 and 6 - 8 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a multifunctional surgical instrument. 
Fehling (US 2017/0007226) is considered to be the closest prior art.  Fehling discloses a multifunctional surgical instrument (Abstract, Figs. 2a-2c) similar to the claimed instrument except for wherein the upper prong (ref. 16a) extends from the lower straight branch (ref. 18a) at an angle of approximately 130 degrees and likewise for the lower prong (ref. 16a) and upper straight branch (ref. 18b).  Fehling does disclose an angled connection (Fig. 2c) but does not specify a particular angle. Fehling also fails to disclose that the upper prong is shaped as an L ribbon-like retractor that is centrally fenestrated with a paddle angulated at 90 degrees.  Instead, the upper prong (ref. 16a) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TESSA M MATTHEWS/Examiner, Art Unit 3773